Title: Thomas Jefferson to James P. Preston, 1 December 1819
From: Jefferson, Thomas
To: Preston, James Patton


					
						Sir
						
							Monticello
							Dec. 1. 19.
						
					
					In obedience to the law establishing the University of Virginia the Visitors of that institution, at their last meeting of Oct. 4. agreed to a Report on the disbursements, funds and condition of the University, which they instructed me to authenticate, and transmit, with the documents therein referred to, to the President and Directors of the Literary fund. this duty I now perform.
					Since the date of that Report, the walls of the 7. pavilions and 37. Dormitories, then in progression, have been compleated, and their roofs are in forwardness to be put up in due time. their inner and outer finishings will be the work of the ensuing year, and for their accomplishment the funds of that year were necessarily engaged by anticipation, as stated in the Report. it appears from the Account and Estimate of the Proctor that they will barely suffice, if the whole even of the subscriptions, in arrear & then to become due, should be recieved. of this however the peculiar difficulties of the times admit but slender assurance. be pleased, Sir, to accept the dutiful tender of my high consideration and esteem.
					
						Th: Jefferson. Rector
					
				